Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Fantha Dale Johnson, Appellant                       Appeal from the 188th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 49528-
No. 06-21-00044-CR        v.                         A). Memorandum Opinion delivered by
                                                     Chief Justice Morriss, Justice Stevens and
The State of Texas, Appellee                         Justice Carter* participating.      *Justice
                                                     Carter, Retired, Sitting by Assignment.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
Appellant was convicted of a second-degree felony, and we modify the judgment and the bill of
costs by deleting the $15.00 time payment fee.       As modified, we affirm the trial court’s
judgment.
       We note that the appellant, Fantha Dale Johnson, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED APRIL 21, 2022
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk